 1    Bret A. Stone    SBN 190161 BStone@PaladinLaw.com
      Kirk M. Tracy    SBN 288508 KTracy@PaladinLaw.com
 2    PALADIN LAW GROUP® LLP
 3    1176 Boulevard Way
      Walnut Creek, CA 94595
 4    Telephone:    (925) 947-5700
      Facsimile:    (925) 935-8488
 5
      Counsel for Estate of Robert Renzel, Deceased, by and through his
 6    successors in interest, Susan Carter and Ann Renzel Sebastian;
 7    Robert E. Renzel Trust, by and through its trustees, Susan Carter
      and Ann Renzel Sebastian; Susan Carter; Ann Renzel Sebastian;
 8    and Bascom Avenue Development LLC

 9                                 UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                       OAKLAND DIVISION

12
      ESTATE OF ROBERT RENZEL,                         Case No. 4:15-cv-1648-HSG
13    DECEASED et al.,
                                                       NOTICE AND REQUEST FOR DISMISSAL
14                  Plaintiffs,                        PURSUANT TO FED. R. CIV. PROC. 41(a)(2)
                                                       OF RENZEL AND TORRES AND
15                          v.                         ORDER

16    ESTATE OF LUPE VENTURA,
      DECEASED, et al.,
17
                    Defendants.
18

19
      AND RELATED COUNTERCLAIMS AND
20    CROSSCLAIM.
21

22

23          NOTICE IS HEREBY GIVEN that pursuant to Fed. R. Civ. P. 41(a)(2), Plaintiffs and
24   Counter-Defendants Estate of Robert Renzel, Deceased, by and through his successors in interest,
25   Susan Carter and Ann Renzel Sebastian; Robert E. Renzel Trust, by and through its trustees, Susan
26   Carter and Ann Renzel Sebastian; Susan Carter; Ann Renzel Sebastian; and Bascom Avenue
27   Development LLC, a California limited liability company (collectively, “Renzel”), and Defendants,
28   Counter-Claimants, and Cross-Claimants Carmen Torres and Alfredo Torres (collectively,


                       RENZEL AND TORRES NOTICE AND REQUEST FOR DISMISSAL
 1   “Torres”) hereby request an order that dismisses all claims between Renzel and Torres in this

 2   action.

 3              On July 17, 2019, the Court granted Renzel and Torres’ joint application for determination

 4   of good faith settlement and establishment of the Bascom Remediation Trust. ECF No. 321. All

 5   required settlement payments have been received by Renzel. Pursuant to the terms of the underlying

 6   settlement agreement, Renzel and Torres submit this request for dismissal. Renzel and Torres are

 7   separately submitting notices of voluntary dismissal or requests for dismissal of all other remaining

 8   parties.

 9              Accordingly, Renzel and Torres agree to and request an order:

10               1. Dismissing each of Renzel’s claims against Torres from its Second Amended

11                   Complaint (ECF No. 67), with prejudice;

12               2. Dismissing each of Torres’s counterclaims against Renzel from its First Amended

13                   Counterclaims (ECF No. 44), with prejudice;

14               3. Providing that Renzel and Torres shall bear their own attorneys’ fees and costs.

15              Respectfully submitted,

16   DATED: August 23, 2019                          PALADIN LAW GROUP® LLP
17                                                   /s/ Bret A. Stone
18
                                                     Counsel for Renzel
19
     DATED: August 23, 2019                          LEWIS BRISBOIS BISGAARD & SMITH LLP
20
                                                     /s/ Glenn A. Friedman
21
                                                     Counsel for Counter Defendants Ann Renzel
22
                                                     Sebastian, Susan Carter and the Estate of Robert
23                                                   Renzel

24   DATED: August 23, 2019                          CAUFIELD & JAMES LLP

25                                                   /s/ Jeffery L. Caufield

26                                                   Counsel for Alfredo and Carmen Torres
27

28
                                                  -2-                        Case No. 4:15-cv-1648-HSG
                           RENZEL AND TORRES NOTICE AND REQUEST FOR DISMISSAL
 1                                                         ORDER

 2   Good cause appearing, the Court orders as follows:

 3      1. Each of Renzel’s claims against Torres from its Second Amended Complaint (ECF No. 67)

 4          are hereby dismissed with prejudice;

 5      2. Each of Torres’s counterclaims against Renzel from its First Amended Counterclaims (ECF

 6          No. 44) are hereby dismissed with prejudice;

 7      3. Renzel and Torres shall bear their own attorneys’ fees and costs.

 8

 9   Dated: 8/23/2019
                                                                United
                                                                Unit
                                                                   ted States District Judge
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
                                               -3-                        Case No. 4:15-cv-1648-HSG
                        RENZEL AND TORRES NOTICE AND REQUEST FOR DISMISSAL
